•El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Éste es un recurso de revisión contra una resolución de la Comisión Industrial privando a un obrero de su derecho a continuar percibiendo compensación de acuerdo con la Ley de Compensaciones por Accidentes del Trabajo, basada en la negativa u oposición del obrero, sin justa causa, a some-terse al tratamiento médico proporcionádole por el Adminis-trador del Fondo del Seguro del Estado.
No existe controversia sobre que el recurrente estaba recluido en una clínica privada donde se le suministraba tra-tamiento por cuenta del Fondo del 'Seguro' del Estado por lesiones recibidas durante el curso de su empleo-; que una *623noche, después que se había emborrachado, se comportó des-ordenadamente; que debido a este incidente al día siguiente fue dado de alta de la clínica por uno de sus doctores; que la clínica así lo notificó al Fondo del Seguro del Estado me-diante una carta; que el Administrador del Fondo del Se-guro del Estado no dictó resolución alguna privando de com-pensación al recurrente, pero que un representante del Fondo llevó al recurrante ante la Comisión Industrial donde, al ser sometido a un interrogatorio, admitió que en aquella ocasión él se había dado unos “palos”.
En el récord no hay hechos sobre los cuales basar la con-clusión de la Comisión al efecto de que el obrero rehusó o se opuso, sin justa causa, a someterse al tratamiento médico pro-visto por el Administrador. No hubo testimonio médico en cuanto a la naturaleza del padecimiento del recurrente o en cuanto al efecto que pueda tener la embriaguez sobre su con-valescencia (Montaner, Admor. v. Comisión Industrial, 54 D.P.R. 722). Si hubiera habido testimonio de que el recu-rrente había violado órdenes del doctor prohibiéndole que ingiriera licores embriagantes porque tal acto podría retar-dar su restablecimiento, la acción de la comisión hubiera es-tado justificada. Pero en este caso no hubo tal testimonio. A lo sumo, se demostró que en una ocasión él había estado borracho y se comportó en forma desordenada. Esto no equivale per se a una negativa a someterse al tratamiento médico. Cf. González v. Comisión Industrial, 56 D.P.R. 8. Véase también Montaner, Admor. v. Comisión Industrial, 56 D.P.R. 286, 294, 295.
Hay una razón adicional por la cual la resolución de la Comisión Industrial fué impropia. El plan general de esta ley es que el Administrador del Fondo resuelva las cuestiones en primera instancia. Si un obrero no está con-forme con tal decisión, puede, siguiendo el procedimiento fijado en el estatuto, obtener que ésta sea revisada por la Comisión Industrial. Montaner, Admor. v. Comisión Indus*624trial, 52 D.P.R. 924. Si Men es cierto que el estatuto provee que en algunos casos el Administrador someterá los hechos a la Comisión para su resolución sin que previamente él tome una decisión, sin embargo, el caso de autos claramente cae dentro del plan general del estatuto. Párrafo 4 de la sección 5, Ley Núm. 45, Leyes de Puerto Rico, 1935.
En ausencia de una decisión anterior del Administrador privando al recurrente de su derecho a percibir compensa-ción, la Comisión Industrial no tenía por tanto autoridad para dictar la resolución en este caso. La cuestión que ahora está bajo nuestra consideración no fue levantada en Santos v. Comisión Industrial, 58 D.P.R. 311. Nada de lo que allí dijimos afecta nuestra conclusión aquí de que bajo los he-chos del presente caso es necesaria una decisión anterior del Administrador antes de que la Comisión Industrial pueda actuar.

La resolución de la Comisión Indiostrial será revocada.

El Juez Asociado Sr. Travieso no intervino.